Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
This is a Notice of Allowance.

Application 15/782,348 is a reissue application of 14/227,648 (U.S. Patent No. 9,179,029 issued November 3, 2015).

Claims 1-17 were initially pending in the application.  Claims 18-31 were added in a preliminary amendment filed on October 12, 2017.
In the most recent amendment filed March 19, 2021, original claim 12 and new claims 18 and 25 were amended.  Claims 1-31 are still pending.  This amendment has been entered and made of record.

The rejection of claims 1-31 as being based upon a defective reissue declaration under 35 U.S.C. 251 has been withdrawn in view of the of the reissue declaration filed on 3/19/2021.
The rejection of claims 18-31 under 35 U.S.C. 251 as being an improper recapture has been withdrawn in view of the amendments.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,179,029 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding claims 1-31, the Examiner notes that for previously allowed claims, full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art (MPEP 706.04).  In the instant case, the Examiner agrees with the previous examiner’s prior reasons for allowance given in the Notice of Allowance mailed June 29, 2015 in application 14/227,648 (page 2 of said Notice of Allowance) regarding independent claims 1, 5, 8, and 12.  More specifically, the previous examiner cited pages 2-8 of the applicant’s response filed on June 2, 2015.  In said response, applicant amended and explicitly argued in reference to claim 1, in an attempt to overcome the applied prior art references (specifically Takeda), that none of the references teach or suggest the features of “a heat radiating member made of an elastically deformable material to cause the light source to come into close contact with the heat radiating member and configured to dissipate heat generated from the light source when the light source produces light” (pages 6 and 7, Applicant’s Arguments/Remarks filed June 2, 2015 in application 14/227,648).  In reference to the 
Thus, as previously stated, the prior art of record fails to properly disclose, “a heat radiating member made of an elastically deformable material to cause the light source to come into close contact with the heat radiating member and configured to dissipate heat generated from the light source when the light source produces the light” (as found in claim 1, similar limitations found in the other independent claims) in combination with the other features of the independent claims.
The examiner notes that the limitations being discussed are present in new independent claims 18 and 25 in the original form or a more narrow form.  As made clear by the reissue declaration filed on March 19, 2021, this is a narrowing reissue and thus none of the claims presented are broader than the original claims in any way.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992